PER CURIAM
On our own motion, we amplify the dispositional language in our original opinion, 65 Or App 606, 672 P2d 1205 (1983), insofar as it relates to wife’s cross-appeal only, to read as follows:
“On wife’s cross-appeal, decree is modified to allow wife costs and such sum as the trial court determines to be reasonable on account of attorney fees incurred by her at the trial level without limiting the award to additional fees incurred as a result of husband’s conduct before or during trial. The case is remanded for determination of those amounts.”
In all other respects, our original opinion stands as written.